Citation Nr: 1400480	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  08-08 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder and/or neuropsychiatric disorder, to include bipolar disorder, cognitive disorder, and post-concussion syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and brother


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active duty service from December 1971 to March 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2006 and January 2007 rating determinations of the Phoenix, Arizona, Department of Veterans Affairs (VA) Regional Office (RO), which determined that new and material evidence had been submitted to reopen the claim on appeal and denied it on the merits. 

If VA receives or associates with the claims folder relevant official service department records at any time after a decision is issued on a claim that had not been associated with the claims folder when VA first decided the claim, VA will reconsider the claim without requiring new and material evidence.  38 C.F.R. § 3.156(c) (2013).  In April 2007, additional service treatment records were associated with the claims file.  These records were not associated with the claims folder when VA first decided the claim, and are pertinent to the claim on appeal.  This claim will be reconsidered without consideration of whether there is new and material evidence.  Id.  The Board has therefore listed the issue on the title page accordingly. 

In September 2010, the Veteran testified at a Board hearing held before the undersigned Veterans Law Judge in Washington, DC.  A copy of the transcript is of record. 

In October 2010, the Board remanded the claim for additional development and adjudicative action.  In January 2012, the Board once again remanded this matter for additional development. 



FINDINGS OF FACT

1.  The Veteran was involved in a motor vehicle accident in January 1972 while on active duty, at which time he sustained a head injury.  

2.  The Veteran's current psychiatric disorders of bipolar disorder; mood/cognitive disorder, NOS; and post-concussive syndrome, result from the head injury sustained in the January 1972 in-service automobile accident.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for bipolar disorder; mood/cognitive disorder, NOS; and post-concussive syndrome have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 20002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353  (Apr. 30, 2008). 

As the Board is granting the full benefit sought on appeal, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  In this case, the Veteran's claimed acquired psychiatric/neuropsychiatric disorders are not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As noted in the prior remand, despite no annotations in the service treatment records, the Board will accept that the Veteran was involved in an automobile accident wherein a head injury was sustained while on active duty.  The Veteran has provided a consistent detailed narrative as to the time and place of the injury as well as having sustained an head injury in the motor vehicle accident which required the placement of sutures/stitches on his head.  This assertion is further corroborated by a January 8, 1972, service treatment record which noted sutures being removed from the head.  In April 1972, the Veteran was seen with complaints of frontal headaches.  Tenderness was also noted in the sinus area with a diagnosis of rule out sinusitis being rendered.  In August 1972, the Veteran was seen with complaints of being unable to sleep at night.  He was noted to have personal problems which plagued him.  The Veteran was prescribed Seconal at that time.  

No further complaints or findings of psychiatric problems were noted during the Veteran's remaining period of service.  At the time of the Veteran's March 1975 service separation examination, normal psychiatric findings were reported.  On his March 1975 service separation report of medical history report, the Veteran checked the "no" boxes when asked if he had or had ever had frequent trouble sleeping, depressive or excessive worry, loss of memory or amnesia, nervous trouble of any sort, or periods of unconsciousness.  He also checked the no box when asked if he had a head injury or headaches.  

There were no complaints or findings of psychiatric/cognitive problems in the years immediately following service.  In February 1994, the Veteran was hospitalized for anxiety and alcohol abuse.  He reported being short-tempered and judgmental.  Axis I diagnoses of alcohol dependence, continuous, mild; bipolar disorder, mixed type; and gambling dependence, were rendered.  

At the time of a January 1995 VA psychiatric examination, the Veteran was noted to have been in an automobile accident in January 1972, while in service, where he sustained a head injury.  The examiner rendered a diagnosis of bipolar I disorder.  The Veteran was hospitalized on several different occasions in 1995, with diagnoses of bipolar affective disorder, mixed type, being rendered.  

In an October 1997 VA psychological report, the examiner noted the specifics of the January 1972 motor vehicle accident.  The examiner rendered diagnoses of cognitive disorder, NOS; post-concussive syndrome; and bipolar I disorder, mixed.  The examiner noted that following testing, it appeared that the Veteran had cognitive deficits and behavioral manifestations consistent with a frontal head injury.  The examiner observed that impairment in executive functions, such as planning, sequencing, organizing, and efficiency of cognitive operations could affect a wide range of abilities, including memory by attention deficits, distractibility, and organization problems.  It was further noted that behavioral disinhibition and impulsivity, particularly when associated with strong emotions, was also a feature of frontal or prefrontal injury.  The examiner stated that closed head injuries of this nature could also precipitate or exacerbate psychiatric conditions such as mood disorder.  

The Veteran underwent preliminary psychological testing in December 1997, at which time he was found to have deficits in verbal and visual memory and executive functions, likely due to the closed head injury in 1972.  In a March 1998 treatment note, it was indicated that the relationship between the head injuries and the emotional issues was discussed.  

At the time of a June 2006 VA neuropsychological consult, the Veteran was noted to have a long history of bipolar disorder and history of a head injury at age 17.  The Veteran stated that he had memory problems for as long as he could remember.  The Veteran reported the history of the motor vehicle accident in 1972 and indicated that he was bleeding really bad following the incident and having received stitches following the accident.  He stated that he did not stay overnight as they knew he had to report for military duty in a few days.  Following testing, the examiner indicated that the pattern of testing results was consistent with a mild cognitive disorder, probably due to a combination of factors, the most important being a bipolar disorder and his history of head injury.  The examiner further indicated that it was possible that the Veteran's head injury at the age of 17 might be related to the onset of his mood disorder.  

At the time of a July 2006 VA mental health visit, the Veteran was diagnosed as having mood disorder related to head injury; rule out bipolar spectrum disorder; rule out PTSD issues; and mild cognitive deficits. 

In support of his claim, the Veteran submitted a statement from his brother noting the personality changes in the Veteran following the January 1972 automobile accident and the death of their father in the Summer of 1972.  

The Veteran was afforded a VA examination in August 2008.  Following examination, diagnoses of bipolar disorder and cognitive disorder, NOS, were rendered.  The examiner indicated that he could not determine whether the bipolar disorder was related to the Veteran's period of service without resort to speculation.  

At the time of an August 2008 VA neurological examination, the examiner rendered a diagnosis of cognitive disorder of uncertain cause.  He indicated that he could not resolve the issue of whether this was related to the Veteran's period of service without resort to speculation.  

In an August 2010 letter, the Veteran's wife, a registered nurse, indicated that she had known the Veteran since 1977.  She reported that she had seen the mental decline of the Veteran throughout their marriage.  She stated that since she had known the Veteran, he had had symptoms of moodiness, manic episodes, depression, gambling, anger out of proportion to situation, inability to multitask or be flexible in thinking, and getting focused on a thought and being unable to let it go.  She indicated that as a registered nurse, she had taken care of many patients with head injuries and she recognized that the symptoms that the Veteran had were indicative of those with head injuries.  

At the time of the September 2010 hearing, the Veteran testified as to the January 1972 injury.  The Veteran's brother testified as to the emotional struggles the Veteran had had over the years and that he only sought help after his wife indicated that he would either go for help or she would leave him.  

In conjunction with the October 2010 Board remand, treatment records were obtained from the Social Security Administration.  Psychological testing performed in July 2006 revealed diagnoses of mood disorder, NOS, and ruling out gambling compulsion.  At the time of a June 2007 psychological evaluation, diagnoses of mood disorder, NOS, and bipolar disorder, were rendered.  

In a July 2007 psychiatric evaluation report, diagnoses of bipolar disorder, cognitive disorder NOS, and personality disorder NOS were rendered.  The physician concluded, in pertinent part, that the Veteran had residuals from a closed head injury (CHI) due to [a] motor vehicle accident (MVA) at age 17 and that neuropsychological testing reveal[ed] evidence of a 'frontal head injury,' with particular weakness in executive functioning."

In its January 2012 remand, the Board found that additional development was necessary, to include returning the claims folder to the examiner who conducted the August 2008 VA examination to render opinions with regard to the etiology of any current psychiatric or neuropsychiatric disorder, and its relationship to the Veteran's period of service.  The Board specifically indicated that the examiner was to assume that the claimed in-service head injury occurred. 

In July 2012, the August 2008 VA examiner supplied the requested opinion.  The examiner indicated that it was less likely than not that the Veteran's acquired psychiatric and/or neuropsychiatric disorders had their origin in service or were in any way related to service.  While the examiner indicated that the Veteran's current neuropsychiatric and/or psychiatric disorders were not related to his period of service, the examiner based his opinion, in part, on the absence of documentation in the service treatment records of the motor vehicle accident, including no notation of the Veteran being a victim of a motor vehicle accident.  He also indicated that the prior opinions of the Veteran's current cognitive disorder being related to the January 1972 motor vehicle accident were not supported by documentation of such head injury in the file.  As such, the July 2012 VA examiner's opinions are based upon a faulty premise, and are of little, if no, probative value.   

Resolving reasonable doubt in favor of the Veteran, his currently diagnosed disorders of a mood/cognitive disorder and bipolar disorder and post-concussive syndrome are of service origin.  As noted above, although the January 1972 automobile accident is not documented in any service treatment records, the Board does note that the Veteran has provided specific detail as to the date and time of the accident, with his reports being supported by statements from various family members that the accident did occur.  

While the objective medical evidence does not demonstrate that the Veteran had a diagnosed psychiatric disorder for many years after service, the statements from the Veteran's family members, including his brother and his wife, a registered nurse, demonstrate that the Veteran has psychological problems throughout the years following his release from service.

Moreover, as, noted above, after extensive psychological testing performed in October 1997, diagnoses of a cognitive disorder, NOS, post-concussive syndrome; and bipolar I disorder, mixed, were rendered, with the examiner indicating that the Veteran had cognitive deficits and behavioral manifestations consistent with a frontal head injury and that closed head injuries of this nature could also precipitate or exacerbate psychiatric conditions such as mood disorder.  In addition, after extensive neuropsychological testing performed in June 2006, the Veteran was found to have pattern of testing results consistent with a mild cognitive disorder, probably due to a combination of factors, the most important being a bipolar disorder and his history of head injury, with the examiner indicating that it was possible that the Veteran's head injury at the age of 17 might be related to the onset of his mood disorder.  

As to the July 2012 VA examiner's opinion that any current psychiatric/ neuropsychiatric disorder was not related to service, as noted above the examiner's opinion is based, at least in part, on the basis of there being no documentation in service of a head injury, and is little or no probative value.  

As the Veteran was shown to have incurred a head injury in service as a result of a motor vehicle accident, as he has currently been shown to have diagnoses of a mood/cognitive disorder, NOS; bipolar disorder; and post-concussive syndrome, and as the evidence is at least in equipoise that the Veteran's currently diagnosed disorders are related to the in-service motor vehicle accident, and resolving reasonable doubt in favor of the Veteran, service connection is warranted for mood/cognitive disorder, NOS; bipolar disorder; and post-concussive syndrome.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bipolar disorder; mood/cognitive disorder, NOS; and post-concussive syndrome, is granted.  




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


